ORDER OF SUSPENSION FOR NONPAYMENT OF ATTORNEY REGISTRATION FEES
Comes now the Disciplinary Commission of the Supreme Court and files a petition for immediate suspension under Admission and Discipline Rule 23, Section 21(d), of those attorneys who have failed to pay the annual registration fee as provided for by Admission and Discipline Rule 28, Section 21, which petition more fully appears in words and figures as follows, to-wit:
(HL.)
And this Court, being duly advised, now finds that the following attorneys have not complied with Admission and Discipline Rule 23, Section 21, in that they have failed to file the requisite fee or affidavit:
Andersen, Jane Lee Indiana Civil Rights Commission 811 W. Washington Street, Suite 319 Indianapolis, Indiana 46204
Andree, Jr., Robert Glen 1208 Portview Drive Port Washington, Wisconsin 583074
Bleeke, Richard Ray 2200 Lake Avenue, Suite 125 Fort Wayne, Indiana 46805
Brown, Paul Edward 1225 N. Shadeland Avenue Indianapolis, Indiana 46219
Brown, Robert Joseph 807 Washington Street Valparaiso, Indiana 46383
Bush, Charles Ellis Room 111, Monroe County Courthouse Bloomington, Indiana 47401
Buthod, John James 123 Main Street, Suite 308 Evansville, Indiana 47708
Charters, Ronald Haines P.O. Box 883 State College, Pennsylvania 16804
Conley, Jr., Isaac Lorean 312 S. 4th Avenue, Suite 518 Louisville, Kentucky 40202
Conwell, Mary Helen 1200 Waterway Boulevard Indianapolis, Indiana 46202
Decter, Ellen Marie Flanigan 20 North Meridian Street Indianapolis, Indiana 46204
Dowdell, Jr., Dennis 27 Hidden Hollow Lane Millwood, New York 10546
Downing, Samuel Walker 4610 Central Avenue Indianapolis, Indiana 46205
Dunham, Jeffery Charles 4007 Ath Street Riverside, California 92501
Eden, Allison L. Woodall Taft 11240 North Meridian Carmel, Indiana 460836
Eickhoff, John T. 7216 Cricklewood Circle Indianapolis, Indiana 46250
Floyd, Ivan Dale 115 North Pennsylvania Street Indianapolis, Indiana 46204
Fraser, Keith 116 West Walnut Street Portland, Indiana 47871
*1054Galvin, Sr., Timothy P. 5231 Hohman Avenue 7th Calumet Building Hammond, Indiana 46320
Garnett, Ellis Ronald 860 Bay Street, Suite 810 Augusta, Georgia 30901
George, Jr., Albert 6295 Rucker Road, # G Indianapolis, Indiana 46260
Godfrey, Theresa Lee $3290 Denise Street, Apt. 112 Portage, Indiana 46868
Gould, Geoffrey Kenneth 5548 Orchard Portage, Indiana 46368
Graham, Joanne Carol 121 Seventh Avenue Haddon Heights, New Jersey 08035
Hardy, Sylvia Faye 537 Thayer Avenue, # 802 Silver Springs, Maryland 20910
Herron, William Richard 1508 Ash Drive, East Elkhart, Indiana 46514
Kane, Roger Carl P.O. Box 270-B Indianapolis, Indiana 46206
Kemmer, Charles B. 106 Meridian Street W. Lafayette, Indiana 47906
Keppler, Donald Richard 600 N. Alabama, # 2604 Indianapolis, Indiana 46204
Kirby, Terrence Patrick 1221 East 49th Street Indianapolis, Indiana 46205
Kutch, Donald Herman 9166 Budd Run Drive Indianapolis, Indiana 46250
Lamberson, Leo J. P.O. Box 912 South Bend, Indiana 46624
Lamping, Linda Rose 2800 First National Tower Louisville, Kentucky 40202
Larkin, Michael Elwin 5849 Beech Hollow, # B Indianapolis, Indiana 46254
Leatherman, William Stephen 30 W. 5ist Street Indianapolis, Indiana 46208
Lipartito, David Edward 882 North Desert Drive Tucson, Arizona 85711
Logan, Timothy Suite 125, 2200 Lake Avenue Fort Wayne, Indiana 46805
Love, Robert Edward 107 N. Pennsylvania, # 800 Indianapolis, Indiana 46204
Maple, Mary Alice 488 Mechanic Street Jeffersonville, Indiana 47180
McGee, William Earl 1257 N. Tibbs Avenue Indianapolis, Indiana 46222
Meadors, Alyce Tender 11751 Grandview Drive Columbus, Indiana 47201
Mikesell, Edward Victor 1701 East West Highway, Apt. 414 Silver Springs, Maryland 20910
Mitchell, Gwen Elaine 9124 Bells Mill Road Potomac, Maryland 20854
Morris, Ronald William 3326-A W. Denton Lane Phoenix, Arizona 85017
O'Donnell, Jr., John Francis Keystone at Crossing, Suite 1000 Indianapolis, Indiana 46240
Pavlik, Thomas C. 90 Birch Park Forest, Illinois 60466
Planas, Luis Medina 16908 Springmill Road Westfield, Indiana 46074
Price, William Larry 603 Barrister Building 155 E. Market Street Indianapolis, Indiana 46204
Quigley, David Thomas 11 Audree Lane Richmond, Indiana 47374
Rademacher, Jon Taylor 2812 S. Burke Street Indianapolis, Indiana 46231
*1055Rarick, Phillip B. 3868 Woodburn Road, # 11 Annandale, Virginia 22003
Raymond, Aubrey Leonard P.O. Box 295 Syracuse, Indiana 46567
Richardson, Ir., Verne 410 E. Main Street Washington, Indiana 47501
Runyan, Harley Lee 1405 A Ventura Lane Fort Wayne, Indiana 46816
Schellie, Peter D. Bingham, Dana & Gould 1123 Mass. Ave., NW., Suite 400 Washington, D.C. 20086
Schulenburg, John Allen One Indiana Square, Suite 922 Indianapolis, Indiana 46266
Shosid, Carol M. 8111 Manderville Lane, # 1604 Dallas, Texas 75231
Siler, Mark Clifford 25167 Grim Road Sturgis, Michigan 49091
Smith, Alban L. 3728 S. Franklin Street P.O. Box 442 Michigan City, Indiana 46360
Smith, Michael Edward 1082 Hunting Lodge Drive Inverness, Florida 82650
Stevenson, Robert L. c/o Product Engineering Co., Inc. 14th & Ruddick Streets Columbus, Indiana 47201
Stoehr, Sam Albert P.Q. Box 2852 Indianapolis, Indiana 46206
Stoner, Jr., Ralph Vernon 2900 One American Square Box 82002 Indianapolis, Indiana 46282
Toney, William E. Union Street Liberty, Indiana 47353
Turner, Robert Bandel 525 W. Sixth Street Indianapolis, Indiana 46220
Ver Wiebe, Richard C. 6617 Quail Ridge Lane Fort Wayne, Indiana 46804
Voigt, Chris Werner Market Square Center, Suite 660 Indianapolis, Indiana 46204
Ward, John Preston 1257 N. Tibbs Avenue Indianapolis, Indiana 46222
Welton, Marshall Gay 6418 Carroliton Avenue Indianapolis, Indiana 46220
Wilk, Kenneth M. 5231 Hohman Avenue Hammond, Indiana 46320
This Court finds further that, pursuant to Admission and Discipline Rule 28, Section 21(d), these attorneys must be suspended from the practice of law in this State.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that the attorneys here-above listed in this Order are hereby suspended from the practice of law in this State and are now subject to sanctions for the unauthorized practice of law. Such attorney's privilege to practice law may be reinstated upon written application, payment of unpaid registration fees and payment of the delinquent fees, or as otherwise specified.
IT IS FURTHER ORDERED that the Clerk of this Court shall forward a copy of this Order to all Clerks of the Circuit Court in the State who are directed to bring it to the attention of each Judge in the County and to post this Order for examination by the members of the Bar. The Clerk of this Court is further directed to forward a copy of this Order to every one of the above-listed attorneys whose address is on file with the Clerk's office and to the Indiana Bar Association for publication.
All Justices concur.